DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the data wire layer and the gate electrode layer are parallelly connected in the plurality of via holes to form a parallel connection structure” and “regions where the protruding sections are located correspond to regions where the plurality of via holes are located”, as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Furthermore, although applicants illustrate the circuit diagram of a parallel connection between a first gate resistor and a data resistor (as depicted in figure 3), there is no illustration of how such parallel connection is made in a semiconductor structure, as recited in the pending claims, and with respect to the semiconductor structure of figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claimed limitation of “the data wire layer and the gate electrode layer are parallelly connected in the plurality of via holes”, as recited in claim 1, is unclear as to how the gate electrode layer is located in the plurality of via holes, because figure 1 clearly depicts that the gate electrode layer is located below the plurality of via holes.
The claimed limitation of “wherein the gate electrode layer comprises a plurality of protruding sections and a first gate electrode layer, the plurality of protruding sections and a first gate electrode layer are disposed in a same layer, the plurality of protruding sections protrude from the first gate electrode layer”, as recited in claim 1, is unclear as to how an element B which is located within the boundaries of another element A (i.e. the gate electrode layer comprises a plurality of protruding sections) can be located 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2015/0318305) in view of Kawase (2004/0235227) and Moon (2004/0119925).Regarding claim 1, Zhang et al. teach in figure 3 and related text an array substrate, comprising 
a wiring region and a thin film transistor (TFT) device functional region (see paragraph [0002]), wherein the wiring region comprises: 
a gate electrode layer 6, 11; 

a data wire layer 12 disposed on the dielectric layer; 

wherein a plurality of via holes (see figure 1) are defined in the dielectric layer 21, the data wire layer 12 and the gate electrode layer 11 are parallelly connected in the plurality of via holes to form a parallel connection structure (see paragraph [0076]); and 
wherein the gate electrode layer comprises a plurality of protruding sections 11 (sections 11 protrude from gate line 6, see figure 4) and a first gate electrode layer 6, the plurality of protruding sections and a first gate electrode layer are disposed in a same layer, 
the plurality of protruding sections 11 protrude from the first gate electrode layer 6 and are spaced apart along a width direction of the first gate electrode layer, and regions where the protruding sections are located correspond to regions where the plurality of via holes are located (see figure 4).

Zhang et al. do not explicitly state that the gate electrode layer comprises a plurality of protruding sections and a first gate electrode layer, the plurality of protruding sections and a first gate electrode layer are disposed in a same layer, the plurality of protruding sections protrude from the first gate electrode layer and are spaced apart along a width direction of the first gate electrode layer, and regions where the protruding sections are located correspond to regions where the plurality of via holes are located.


Moon teaches in figure 6 and related text gate electrode layer 121 comprises a plurality of protruding sections 129 and a first gate electrode layer, the plurality of protruding sections and a first gate electrode layer are disposed in a same layer, the plurality of protruding sections protrude from the first gate electrode layer and are spaced apart along a width direction of the first gate electrode layer, and regions where the protruding sections are located correspond to regions where the plurality of via holes are located.
Moon, Kawase and Zhang et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jung et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the gate electrode layer comprises a plurality of protruding sections 129 and a first gate electrode layer, the plurality of protruding sections and a first gate electrode layer are disposed in a same layer, the plurality of protruding sections protrude from the first gate electrode layer and are spaced apart along a width direction of the first gate electrode layer, and regions where the protruding sections are located correspond to regions where the plurality of via 

Regarding claims 4 and 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a distance of the plurality of protruding sections protruding from the first gate electrode layer not greater than 15 microns in prior art’s device in order to reduce the size of the device.

Regarding claim 5, in the combined device, a resistance value of the parallel connection structure is less than a resistance value of a section of the gate electrode layer not connected to the data wire layer.

Regarding claim 6, Zhang et al. teach in figure 3 and related text that a TFT device functional region which inherently comprises a source electrode layer, a drain electrode layer, and an active layer.  Zhang et al. do not teach that the active layer is disposed beneath the gate electrode layer.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose the active layer beneath the gate electrode layer, in prior art’s device because it is conventional to use top gate transistors.



Regarding claims 8-9, Zhang et al. teach in related text a display device, comprising a display panel.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
3/22/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800